UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4219


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN ERWIN OVERBY, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00340-NCT-1)


Submitted:   November 22, 2010            Decided:   December 10, 2010


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Anna Mills Wagoner, United States Attorney,
Michael   A.   DeFranco,   Assistant  United States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Erwin Overby, Jr., was convicted of one count of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2006).                He was sentenced to 200 months in

prison.     Overby now appeals, contending that the district court

erred when it denied his Fed. R. Crim. P. 29 motion for judgment

of acquittal.         We affirm.

               We review de novo a district court’s decision to deny

a Rule 29 motion.           United States v. Reid, 523 F.3d 310, 317 (4th

Cir.), cert. denied, 129 S. Ct. 663 (2008).                       We will sustain a

verdict “if, viewing the evidence in the light most favorable to

the government, it is supported by substantial evidence.”                              Id.;

see     Glasser       v.   United     States,       315    U.S.    60,      80     (1942).

“Substantial evidence is evidence that a reasonable finder of

fact    could     accept      as   adequate      and    sufficient     to    support      a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Reid, 523 F.3d at 317 (internal quotation marks omitted).                              “[W]e

can reverse a conviction on insufficiency grounds only when the

prosecution’s failure is clear.”                    United States v. Moye, 454

F.3d    390,    394    (4th    Cir.   2006)      (en   banc)    (internal        quotation

marks     omitted).           We   review    both      direct    and   circumstantial

evidence       and     permit      “the     government     the     benefit        of    all

reasonable inferences from the facts proven to those sought to

be established.”           United States v. Tresvant, 677 F.2d 1018, 1021

                                             2
(4th Cir. 1982).                “[W]e do not review the credibility of the

witnesses and assume the jury resolved all contradictions in the

testimony in favor of the government.”                                 United States v. Sun,

278 F.3d 302, 312 (4th Cir. 2002).

              To establish a violation of 18 U.S.C. § 922(g), the

Government must prove: “(1) the defendant previously had been

convicted      of     a    crime       punishable         by      a    term     of    imprisonment

exceeding      one        year;      (2)     the   defendant            knowingly       possessed,

transported, shipped, or received[] the firearm; and (3) the

possession     was        in    or    affecting        commerce.”              United    States   v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                                        It was

stipulated at trial that the firearm in question had traveled in

interstate commerce and that Overby was a convicted felon.

              The     remaining            question     is     whether         Overby    knowingly

possessed     the     firearm.              Testimony        at       trial    established    that

Overby was arrested following a traffic stop of his vehicle.

During    a   search           of    the    vehicle     incident          to    the     arrest,   an

officer discovered a handgun beneath the driver’s floor mat.

Overby was transported to police headquarters and interviewed.

He admitted that the firearm was his, he had purchased it four

or five years earlier from a coworker, and he had test-fired the

gun.     The interview was videotaped, and the recording was played

for    the    jury.            We    conclude      that      this       evidence        establishes

Overby’s knowing possession of the firearm.

                                                   3
           We hold that the evidence was sufficient to convict

Overby of violating § 922(g)(1), and we therefore affirm.            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    4